UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period :	November 1, 2013 — October 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Sector Fund PutnamGlobal Sector Fund Annual report10 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 24 Federal tax information 39 Shareholder meeting results 40 About the Trustees 41 Officers 43 Consider these risks before investing: Our allocation of investments among the underlying funds may hurt performance. In addition, the fund’s performance is subject to the risks that may affect the performance of the underlying funds, which are as follows. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. An underlying fund may concentrate on a limited group of industries and may be non-diversified. Because an underlying fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economic recovery has been steadily gaining momentum all year, thanks to positive developments in the key areas of employment, corporate earnings, consumer spending, and energy costs. With the U.S. midterm elections behind us, major stock market indexes achieved record highs in early November. In October, the nation’s unemployment rate dropped to the lowest level since July 2008. Moreover, third-quarter earnings left investors feeling more confident about equity values and the overall health of corporations. For fixed-income markets, the outlook is more muted. The U.S. Federal Reserve ended its record bond-buying stimulus program in October, and appears to be on track to raise short-term interest rates in mid-2015. While hardly booming, the U.S. economy has nevertheless emerged as a pillar of strength in the global economy. Meanwhile, the rest of the world may need to do more to nurture growth. Central banks in Europe, Japan, and China have recently augmented their stimulus policies, intending to shore up faltering recoveries. While risks have emerged, it is important to note that markets encountering adversity can still harbor investment potential. As we head into the new year, it may be an appropriate time for you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees December 9, 2014 Performance snapshot Annualized total return (%) comparison as of 10/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Global Sector Fund Interview with your fund’s portfolio manager Aaron M. Cooper, CFA How would you describe the market and economic environment through the fund’s most recent fiscal year ended October31, 2014? It was a fairly positive backdrop overall, with U.S. economic growth accelerating during much of the period, particularly in the second and third calendar quarters of 2014, along with continued low interest rates and inflation. This was the case even as the U.S. Federal Reserve gradually withdrew its economic stimulus program. During that time, U.S. stocks experienced some renewed volatility, particularly in October, but they largely recovered from each setback to hit record highs. Overseas, the backdrop was mixed, with Japan, Europe, and emerging markets appearing to experience a variety of headwinds to growth. Deflation continued to plague Japan, which used aggressive policy measures to weaken the yen while struggling — though with some success — to encourage business and consumer optimism. Deflation also emerged as an imminent threat to Europe, and policymakers there continued to experiment with a variety of measures aimed at boosting bank lending in order to stimulate the stagnant economy. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Global Sector Fund     5 How strong has corporate earnings growth been in 2014, and how cheap do stocks appear to you now? The harsh winter of 2013–2014 in the United States slowed earnings in many industries during the first calendar quarter, but we saw earnings rise to approximately 11% growth in the second quarter. Our research suggested that earnings grew at a rate of 10% during the third quarter, which we considered a signal of continued corporate strength. Stock valuations across global sectors appeared to us to reach fair levels by period-end. Some of the factors that were tailwinds for profit margin expansion for much of the period seemed, in our view, likely to slow down somewhat. Wages, for example, look poised to grow in a number of sectors, which would have the effect of dampening margin expansion and making corporate earnings growth more reliant on revenue growth and global GDP growth. Corporate merger-and-acquisition [M&A] activity was strong in the early part of 2014. Did that strength continue through the fund’s fiscal year-end? A variety of corporate indicators were strong for most of the period, including hiring, loan growth, capital expenditures, and M&A, all of which pointed to renewed business confidence. But while M&A was strong in the first half of 2014, it has cooled down somewhat, particularly in the wake of new regulations concerning tax inversions — strategies in which companies plan international M&A activities to reduce their domestic tax liabilities. Nevertheless, companies are acting with more confidence, which is positive for their top-line growth as well as the economy more broadly. Global composition Allocations are shown as a percentage of the underlying funds’ net assets as of 10/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6     Global Sector Fund “Companies are acting with more confidence, which is positive for their top-line growth as well as the economy more broadly.” Aaron Cooper Looking outside the United States, what did you consider to be the key sources of risk and opportunity during the fund’s fiscal year? In Europe, where deflation has indeed become an important risk to monitor, there are still notable divergences between different countries that are worth attending to, in our view. Ireland, Spain, and Greece, for example, started to improve economically during the period, whereas some of the larger countries, like Italy and France, continued to struggle. Overall, growth in Europe was weak and sovereign debt levels remained high. This held back earnings growth in a variety of industries, but we continued to find what we consider to be attractive investment opportunities. We think China presents perhaps the most significant risk to global markets. The scale of overbuilding and the general tightness of credit conditions in China have not been encouraging signals. Furthermore, the government has been trying to rein in a variety of imbalances in financial markets, real estate, pollution, and other areas where it perceives corruption. While this may be positive over the long term, policymakers in China run the risk of hampering growth more than they expected in the medium term. Toward the end of the period, the price of oil began to collapse. This has important implications for a variety of energy services-related stocks, as well as natural resource companies that are positioned at the higher end of the cost curve. For companies with higher cost structures, in other words, a low and falling oil Fund allocations Allocations are shown as a percentage of the fund’s net assets as of 10/31/14 and may not equal 100% due to the timing of trade date versus settlement date transactions. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Global Sector Fund     7 price can make it less economically feasible to invest in operations. Having said that, a variety of companies that performed poorly through the course of oil’s fall appear to us to have been unfairly punished by the market. In certain areas, we added to energy-related positions — in North American natural gas-related companies, for example, which we believe may not be fundamentally harmed by a low oil price. Could you highlight stocks in the underlying Putnam funds that were some of the top contributors to Putnam Global Sector Fund’s relative performance results? General Dynamics, one of the world’s largest defense companies, was the top contributor. Because of our view that the defense and business-jet markets were reaching a trough, we believed this could enable General Dynamics to grow earnings faster than those companies exposed to end markets that have already recovered. General Dynamics has a relatively new CEO, and one of her initiatives was to buy back stock. The company had also been receiving some large orders in the area of defense. Within its business-jet segment, General Dynamics introduced a new product, the Gulfstream G650, a high-end aircraft. Industry-wide, a backlog exists for jets. We expect further innovation to enable further gains in market share for the company. Another strong contributor was the stock of InterMune, a biotechnology company that specializes in treatments for lung conditions. The company’s stock price surged as a result of its progress with Esbriet, a treatment for idiopathic pulmonary fibrosis [IPF], a deadly lung disease. The drug — the only treatment available for IPF — was approved in Europe in 2011, but needed an additional phase III trial before being approved in the United States. When the company reported on positive data from that trial earlier this year, InterMune’s share price rose considerably. In addition to its success with Esbriet, InterMune also benefited from the announcement that it would be acquired by Roche, a Switzerland-based pharmaceutical company, for $8.3 billion — an amount significantly higher than the market was expecting. Taiwan-based Inotera Memories was another positive contributor to relative results. As a maker of dynamic random access memory — or DRAM — products that are used across the spectrum of computer hardware, mobile devices, and other electronics, the company has benefited from stronger market demand and a better pricing environment. Which stocks detracted from relative performance? The top detractor from relative performance was the stock of ITT Educational Services, a provider of technology-oriented degree programs. The stock performed well in 2013, due to improving new student enrollment data and a favorable environment for the vocational degrees it offers. More recently, however, new enrollments have declined and the company has been pressured by regulatory scrutiny of its loan programs. As a result of the scrutiny, the company was forced to consolidate loans on its balance sheet, which led to a delay in filing financial statements. The stock remained in the underlying fund’s portfolio at the close of the period. Portugal-based Banco Espirito Santo also hurt relative performance. While this was a positive contributor in late 2013/early 2014, concerns emerged regarding corporate governance issues, both at the bank and at family-controlled entities that own a large stake in the bank. This gave rise to fears that the bank would have to launch a further rights issue, which drove down the share price. The stock was sold from the underlying fund’s portfolio before period-end. Another sizeable detractor was the stock of Genel Energy, the largest producer of oil in the Kurdish region of Iraq. Genel’s pipeline 8     Global Sector Fund linking the Kurdish region directly to the Mediterranean coast came online during the period. While this had positive implications for the company’s ability to produce and sell crude oil outside of the purview of Baghdad, the instability in the region created by the rise of the Islamic State [ISIS] impaired the company’s market value. However, we believe the company’s assets are unaffected, production continues, and staffing levels have returned to normal. We used weakness in the stock price to increase our position, as we believe that U.S. air strikes confirmed American protection for Iraqi Kurdistan and that the newly inclusive Iraqi government will seek an oil arrangement with Kurdistan that will be positive for both the country and the region. What is your outlook for global markets? With respect to the United States, we believe we are effectively in the second half of the upturn. Economic indicators have generally been positive, but it has been harder to find cheaply valued stocks. Also, because economic stimulus has been withdrawn, we believe that introduces the potential for greater market volatility. We believe the most likely scenario is that companies will continue to grow and that we will see modest equity appreciation. The risks to the downside have grown, however, and in our view deserve close monitoring. For example, we are beginning to see the start of wage inflation, which generally precedes eventual central bank tightening. As I see it, weakness overseas is a double-edged sword. It introduces heightened risks to growth, but it also helps keep interest rates and inflation low around the world — as we are currently seeing with commodity deflation giving consumers an extra boost — which has the potential to extend the current economic up cycle in the United States. This contributes to our sense that the economic and market recovery in the United States is slow moving and durable. Thank you, Aaron, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your portfolio is managed by a team of senior equity analysts including Sheba M. Alexander, CFA; Isabel Buccellati; Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Steven W. Curbow; Neil P. Desai; Christopher J. Eitzmann; Vivek Gandhi, CFA; Greg Kelly; David Morgan; Ferat Ongoren; Walter D. Scully, CPA; and Di Yao. Global Sector Fund     9 IN THE NEWS In the aftermath of November’s U.S. elections, it’s worth noting that U.S. stocks have gained during every six-month period following midterm votes since 1940. During the past 74 years, 18 midterm elections have been held. In every instance, stocks, as measured by the S&P 500 Index*, have delivered a positive return for the November1–April30 period. Gains have often been significant, with stocks delivering an average 17.91% return. The biggest advance of 26.88% took place in 1970–1971. The second biggest return — 26.57% — occurred in 1942–1943. The lowest return was 0.75% in 1946–1947. Why has the market consistently advanced following every midterm election, despite varying economic conditions across these periods? Many market observers believe that it comes down to clarity — in other words, each instance might be considered a “relief rally,” as election-related uncertainty tends to diminish. *Returns for 1966 and earlier based on Ibbotson U.S. Large Stock Total Return Extended Index. 10     Global Sector Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Life of fund 55.13% 46.21% 49.77% 47.77% 49.91% 49.91% 51.62% 46.32% 53.32% 56.90% Annualaverage 10.05  8.64  9.21  8.89  9.24  9.24  9.51  8.66  9.77  10.33  3 years 52.55  43.78  49.09  46.09  49.22  49.22  50.28  45.02  51.28  53.67  Annualaverage 15.12  12.87  14.24  13.47  14.27  14.27  14.54  13.19  14.80  15.40  1 year 8.11  1.89  7.39  2.39  7.33  6.33  7.63  3.87  7.85  8.37  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/14 MSCI World Index (ND)             Life of fund 56.88%    Annual average 10.32     3 years 49.59     Annual average 14.37     1 year 8.67     Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Global Sector Fund     11 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 3/31/10 to 10/31/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $14,977 ($14,777 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would be valued at $14,991, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,632. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,332 and $15,690, respectively. Fund price and distribution information For the 12-month period ended 10/31/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.260 $0.205 $0.189 $0.201 $0.228 $0.283 Capital gains — Long-term 0.476 0.476 0.476 0.476 0.476 0.476 Total $0.736 $0.681 $0.665 $0.677 $0.704 $0.759 Share value Beforesales charge After sales charge Net asset value Net assetvalue Beforesales charge After sales charge Net assetvalue Net assetvalue 10/31/13 $12.44 $13.20 $12.29 $12.30 $12.38 $12.83 $12.41 $12.47 10/31/14 12.69 13.46 12.50 12.52 12.63 13.09 12.66 12.73 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12     Global Sector Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Netasset value Life of fund 53.79% 44.94% 48.45% 46.45% 48.59% 48.59% 50.30% 45.04% 51.99% 55.42% Annualaverage 10.04  8.60  9.18  8.85  9.20  9.20  9.48  8.61  9.75  10.30  3 years 69.82  60.06  65.96  62.96  66.10  66.10  67.21  61.36  68.62  71.07  Annualaverage 19.31  16.98  18.39  17.68  18.43  18.43  18.69  17.29  19.03  19.60  1 year 11.57  5.15  10.67  5.67  10.71  9.71  11.00  7.12  11.31  11.84  See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/13* 1.31% 2.06% 2.06% 1.81% 1.56% 1.06% Total annual operating expenses for the fiscal year ended 10/31/13 2.29% 3.04% 3.04% 2.79% 2.54% 2.04% Annualized expense ratio for the six-month period ended 10/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 1.06%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 2/28/15. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Global Sector Fund     13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2014, to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.27 $5.07 $5.07 $3.81 $2.54 $0.00 Ending value (after expenses) $1,014.40 $1,011.30 $1,011.30 $1,012.80 $1,013.60 $1,016.00 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2014, use the following calculation method. To find the value of your investment on May 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.28 $5.09 $5.09 $3.82 $2.55 $0.00 Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,021.42 $1,022.68 $1,025.21 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Global Sector Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Sector Fund     15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2014, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Global Sector Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Global Sector Fund     17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2014. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being 18     Global Sector Fund provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, Global Sector Fund     19 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under their management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee schedules that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedules in effect for the underlying Putnam funds in which your fund invests represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, effective through at least February 29, 2016, Putnam Management will reimburse all other expenses of your fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses). Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fifth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. (Total expenses reflect the fees and expenses borne directly by Putnam Global Sector Fund and the competitive funds included in its custom Lipper peer group, as well as the underlying funds’ net fees and expenses, which Putnam Global Sector Fund and the funds included in its custom Lipper peer group bear indirectly.) In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of 20     Global Sector Fund Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to Global Sector Fund     21 improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on March31, 2010, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year and three-year periods ended December 31, 2013. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year and three-year periods, exceeded the return of its benchmark over the one-year period, and trailed the return of its benchmark over the three-year period. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor 22     Global Sector Fund Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Global Sector Fund     23 Financial statements A note about your fund’s auditors Between July 18, 2013 and December 16, 2013, which included a portion of your fund’s fiscal year, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. This investment is inconsistent with the SEC’s independence rules applicable to auditors. Although upon the disposition of the investment by the member firm on December 16, 2013, PwC and its affiliates took all necessary steps to eliminate this issue, the requirements of the SEC’s independence rules were not met for your fund’s fiscal year because the SEC’s rules require an audit firm to be independent for the entire fiscal year under audit. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24     Global Sector Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Fund Trust and Shareholders of Putnam Global Sector Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Sector Fund (the “fund”) at October 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2014 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLPBoston, MassachusettsDecember 9, 2014 Global Sector Fund     25 The fund’s portfolio 10/31/14 Shares Value Global Sector Funds (99.6%)* Putnam Global Consumer Fund Class Y ††† 93,867 $1,806,007 Putnam Global Financials Fund Class Y ††† 114,779 1,742,340 Putnam Global Health Care Fund Class Y ††† 14,365 1,057,952 Putnam Global Industrials Fund Class Y ††† 45,669 911,553 Putnam Global Natural Resources Fund Class Y ††† 55,916 1,161,939 Putnam Global Technology Fund Class Y ††† 48,754 1,082,331 Putnam Global Telecommunications Fund Class Y ††† 16,070 286,533 Putnam Global Utilities Fund Class Y ††† 21,445 274,708 Total global sector funds (cost $7,946,002) $8,323,363 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 37,939 $37,939 Total fixed income funds (cost $37,939) $37,939 Total investments (cost $7,983,941) $8,361,302 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent “Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures.” * Percentages indicated are based on net assets of $8,359,958. ††† Affiliated Company (Note 5). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $8,323,363 $— $— Fixed income funds 37,939 — — Totals by level $8,361,302 $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 26     Global Sector Fund Statement of assets and liabilities 10/31/14 ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $7,983,941) (Note 5) $8,361,302 Receivable for shares of the fund sold 61,285 Receivable for investments sold 232 Receivable from Manager (Note 2) 9,420 Prepaid assets 22,353 Total assets 8,454,592 LIABILITIES Payable for investments purchased 61,504 Payable for shares of the fund repurchased 13 Payable for distribution fees (Note 2) 1,450 Payable for auditing and tax fees 19,780 Payable for reports to shareholders 10,617 Other accrued expenses 1,270 Total liabilities 94,634 Net assets $8,359,958 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $7,342,534 Distributions in excess of net investment income (Note 1) (8,127) Accumulated net realized gain on investments (Note 1) 648,190 Net unrealized appreciation of investments 377,361 Total — Representing net assets applicable to capital shares outstanding $8,359,958 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,198,126 divided by 252,000 shares) $12.69 Offering price per class A share (100/94.25 of $12.69)* $13.46 Net asset value and offering price per class B share ($420,321 divided by 33,630 shares)** $12.50 Net asset value and offering price per class C share ($663,121 divided by 52,984 shares)** $12.52 Net asset value and redemption price per class M share ($21,744 divided by 1,722 shares) $12.63 Offering price per class M share (100/96.50 of $12.63)* $13.09 Net asset value, offering price and redemption price per class R share ($17,332 divided by 1,369 shares) $12.66 Net asset value, offering price and redemption price per class Y share ($4,039,314 divided by 317,286 shares) $12.73 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Sector Fund     27 Statement of operations Year ended 10/31/14 INVESTMENT INCOME Income distributions from underlying Putnam Fund shares (Note 5) $31,066 Total investment income 31,066 EXPENSES Distribution fees (Note 2) 15,397 Reports to shareholders 16,859 Auditing and tax fees 19,780 Blue sky expense 57,820 Other 4,801 Fees waived and reimbursed by Manager (Note 2) (99,260) Total expenses 15,397 Net investment income 15,669 Net realized gain of underlying Putnam Fund shares (Notes 1 and 3) 571,107 Capital gain distribution from underlying Putnam Fund shares (Note 5) 276,873 Net unrealized depreciation of underlying Putnam Fund shares during the year (339,314) Net gain on investments 508,666 Net increase in net assets resulting from operations $524,335 The accompanying notes are an integral part of these financial statements. 28     Global Sector Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/14 Year ended 10/31/13 Operations: Net investment income $15,669 $18,188 Net realized gain on investments 847,980 233,767 Net unrealized appreciation (depreciation) of investments (339,314) 687,338 Net increase in net assets resulting from operations 524,335 939,293 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (49,254) (12,335) Class B (5,241) (437) Class C (5,626) (479) Class M (308) (66) Class R (279) (92) Class Y (74,609) (13,015) From net realized long-term gain on investments Class A (90,173) (59,371) Class B (12,169) (4,690) Class C (14,170) (10,541) Class M (728) (602) Class R (582) (525) Class Y (125,492) (46,663) Redemption fees (Note 1) — 18 Increase from capital share transactions (Note 4) 2,062,701 2,678,299 Total increase in net assets 2,208,405 3,468,794 NET ASSETS Beginning of year 6,151,553 2,682,759 End of year (including distributions in excess of net investment income of $8,127 and $2,150, respectively) $8,359,958 $6,151,553 The accompanying notes are an integral part of these financial statements. Global Sector Fund     29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c,d Ratio of net investment income (loss) to average netassets (%)d Portfolio turnover (%) Class A October 31, 2014 $12.44 .02 .97 .99 (.26) (.48) (.74) — $12.69 8.11 $3,198 .25 .15 39 October 31, 2013 10.32 .06 2.64 2.70 (.10) (.48) (.58) —e 12.44 27.56 2,257 .25 .56 52 October 31, 2012 9.77 .16 .82 .98 (.24) (.19) (.43) —e 10.32 10.62 1,339 .25 1.62 50 October 31, 2011 10.37 .08 (.25) (.17) (.41) (.02) (.43) —e 9.77 (1.94) 1,520 .25 .78 24 October 31, 2010† 10.00 (.01) .38 .37 — — — —e 10.37 3.70* 876 .15* (.06) * 14* Class B October 31, 2014 $12.29 (.07) .97 .90 (.21) (.48) (.69) — $12.50 7.39 $420 1.00 (.56) 39 October 31, 2013 10.22 (.04) 2.62 2.58 (.03) (.48) (.51) —e 12.29 26.46 287 1.00 (.39) 52 October 31, 2012 9.68 .11 .80 .91 (.18) (.19) (.37) —e 10.22 9.79 99 1.00 1.09 50 October 31, 2011 10.32 —e (.25) (.25) (.37) (.02) (.39) —e 9.68 (2.66) 99 1.00 (.02) 24 October 31, 2010† 10.00 (.05) .36 .31 — — — .01 10.32 3.20* 46 .59* (.51) * 14* Class C October 31, 2014 $12.30 (.08) .97 .89 (.19) (.48) (.67) — $12.52 7.33 $663 1.00 (.61) 39 October 31, 2013 10.21 (.02) 2.61 2.59 (.02) (.48) (.50) —e 12.30 26.57 362 1.00 (.16) 52 October 31, 2012 9.68 .09 .82 .91 (.19) (.19) (.38) —e 10.21 9.84 250 1.00 .96 50 October 31, 2011 10.32 (.02) (.23) (.25) (.37) (.02) (.39) —e 9.68 (2.65) 227 1.00 (.15) 24 October 31, 2010† 10.00 (.05) .36 .31 — — — .01 10.32 3.20* 71 .59* (.52) * 14* Class M October 31, 2014 $12.38 (.04) .97 .93 (.20) (.48) (.68) — $12.63 7.63 $22 .75 (.31) 39 October 31, 2013 10.28 .01 2.62 2.63 (.05) (.48) (.53) —e 12.38 26.86 19 .75 .05 52 October 31, 2012 9.72 .15 .78 .93 (.18) (.19) (.37) —e 10.28 10.06 13 .75 1.54 50 October 31, 2011 10.34 .04 (.27) (.23) (.37) (.02) (.39) —e 9.72 (2.43) 15 .75 .42 24 October 31, 2010† 10.00 (.04) .37 .33 — — — .01 10.34 3.40* 16 .44* (.38) * 14* Class R October 31, 2014 $12.41 (.01) .97 .96 (.23) (.48) (.71) — $12.66 7.85 $17 .50 (.06) 39 October 31, 2013 10.31 .04 2.63 2.67 (.09) (.48) (.57) —e 12.41 27.18 15 .50 .35 52 October 31, 2012 9.76 .15 .80 .95 (.21) (.19) (.40) —e 10.31 10.29 11 .50 1.49 50 October 31, 2011 10.35 .07 (.26) (.19) (.38) (.02) (.40) —e 9.76 (2.08) 10 .50 .70 24 October 31, 2010† 10.00 (.02) .36 .34 — — — .01 10.35 3.50* 10 .30* (.22) * 14* Class Y October 31, 2014 $12.47 .05 .97 1.02 (.28) (.48) (.76) — $12.73 8.37 $4,039 — .40 39 October 31, 2013 10.35 .06 2.68 2.74 (.14) (.48) (.62) —e 12.47 27.90 3,212 — .57 52 October 31, 2012 9.80 .19 .82 1.01 (.27) (.19) (.46) —e 10.35 10.86 972 — 1.92 50 October 31, 2011 10.38 .11 (.25) (.14) (.42) (.02) (.44) —e 9.80 (1.63) 458 — 1.08 24 October 31, 2010† 10.00 .01 .36 .37 — — — .01 10.38 3.80* 371 —* .08* 14* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Global Sector Fund Global Sector Fund 31 Financial highlights (Continued) * Not annualized. † For the period March 31, 2010 (commencement of operations) to October 31, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2). Percentage ofaverage net assets October 31, 2014 1.27% October 31, 2013 0.98 October 31, 2012 1.31 October 31, 2011 3.53 October 31, 2010 10.58 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 32     Global Sector Fund Notes to financial statements 10/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2013 through October 31, 2014. Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. Putnam Management allocates the fund’s assets among eight Putnam global sector funds to provide exposure to sectors of the global market in approximately the same proportions as the sector weightings in the MSCI World Index. The fund may also invest in money market securities or affiliated money market or short-term fixed income funds for cash management. These financial statements report on the fund, which may invest in certain Putnam Funds (the underlying Putnam Funds) which are managed by Putnam Management. The fund may invest in Putnam Money Market Fund, which is a diversified fund, along with the following non-diversified funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, and Putnam Global Utilities Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Global Sector Fund     33 Security valuation The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $8,128 of late year ordinary losses (ordinary losses recognized during the period between January 1, 2014 and October 31, 2014), to its fiscal year ending October 31, 2015. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals and from a reclass of short-term capital gains distributions from underlying Putnam funds. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $113,671 to decrease distributions in excess of net investment income and $113,671 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $463,897 Unrealized depreciation (105,244) Net unrealized appreciation 358,653 Undistributed long-term gain 666,897 Late year ordinary loss deferral (8,128) Cost for federal income tax purposes $8,002,649 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 34     Global Sector Fund Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract as described above. Putnam Management has contractually agreed to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plan) through February 29, 2016. During the reporting period, the fund’s expenses were reduced by $99,260 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $7,206 ClassB 3,403 ClassC 4,552 ClassM 154 ClassR 82 Total $15,397 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,995 and $8 from the sale of classA and classM shares, respectively, and received $12 and $7 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated $5,043,953 and $3,066,862, respectively. Global Sector Fund     35 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/14 Year ended 10/31/13 ClassA Shares Amount Shares Amount Shares sold 100,335 $1,249,005 94,413 $1,072,676 Shares issued in connection with reinvestment of distributions 11,298 139,075 7,135 71,706 111,633 1,388,080 101,548 1,144,382 Shares repurchased (41,071) (517,888) (49,854) (540,734) Net increase 70,562 $870,192 51,694 $603,648 Year ended 10/31/14 Year ended 10/31/13 ClassB Shares Amount Shares Amount Shares sold 19,008 $235,864 16,658 $189,484 Shares issued in connection with reinvestment of distributions 1,382 16,861 513 5,127 20,390 252,725 17,171 194,611 Shares repurchased (10,109) (121,156) (3,465) (40,086) Net increase 10,281 $131,569 13,706 $154,525 Year ended 10/31/14 Year ended 10/31/13 ClassC Shares Amount Shares Amount Shares sold 25,248 $314,277 12,794 $145,041 Shares issued in connection with reinvestment of distributions 1,621 19,796 1,102 11,020 26,869 334,073 13,896 156,061 Shares repurchased (3,319) (41,087) (8,924) (94,124) Net increase 23,550 $292,986 4,972 $61,937 Year ended 10/31/14 Year ended 10/31/13 ClassM Shares Amount Shares Amount Shares sold 129 $1,619 215 $2,330 Shares issued in connection with reinvestment of distributions 84 1,036 66 668 213 2,655 281 2,998 Shares repurchased — — (2) (24) Net increase 213 $2,655 279 $2,974 Year ended 10/31/14 Year ended 10/31/13 ClassR Shares Amount Shares Amount Shares sold 104 $1,299 94 $1,102 Shares issued in connection with reinvestment of distributions 70 861 61 617 174 2,160 155 1,719 Shares repurchased (2) (25) (42) (505) Net increase 172 $2,135 113 $1,214 36     Global Sector Fund Year ended 10/31/14 Year ended 10/31/13 ClassY Shares Amount Shares Amount Shares sold 165,990 $2,100,183 187,607 $2,134,911 Shares issued in connection with reinvestment of distributions 16,242 200,101 5,938 59,678 182,232 2,300,284 193,545 2,194,589 Shares repurchased (122,641) (1,537,120) (29,717) (340,588) Net increase 59,591 $763,164 163,828 $1,854,001 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percent of ownership Value ClassM 1,200 69.7% $15,156 ClassR 1,211 88.5% 15,331 At the close of the reporting period, an Interested Trustee of the Fund owned 5.1% of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Global Consumer Fund ClassY $1,382,346 $1,092,218 $610,704 $6,951 $96,242 $1,806,007 Putnam Global Financials Fund ClassY 1,284,875 1,065,634 602,238 12,587 41,076 1,742,340 Putnam Global Health Care Fund ClassY 670,623 605,514 420,112 4,048 70,349 1,057,952 Putnam Global Industrials Fund ClassY 697,953 572,067 351,394 — 54,686 911,553 Putnam Global Natural Resources Fund ClassY 938,388 739,549 434,491 — — 1,161,939 Putnam Global Technology Fund ClassY 719,383 568,860 383,546 — — 1,082,331 Putnam Global Telecommunications Fund ClassY 229,097 194,031 120,589 1,862 14,520 286,533 Putnam Global Utilities Fund ClassY 201,435 164,404 111,734 5,616 — 274,708 Putnam Money Market Fund ClassA 28,317 41,676 32,054 2 — 37,939 Totals $6,152,417 $5,043,953 $3,066,862 $31,066 $276,873 $8,361,302 Global Sector Fund     37 Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the risks associated with the underlying Putnam Funds’ investments and are available upon request. 38     Global Sector Fund Federal tax information (Unaudited) Under the Regulated Investment Company Modernization Act of 2010, a qualified fund of funds will be able to elect the application of Internal Revenue Code section 853 relating to the foreign tax credit allowed to pass through to shareholders. For the reporting period, total interest and dividend income from foreign countries were $29,449, or $0.04 per share (for all classes of shares). Taxes paid to foreign countries were $1,929, or less than $0.01 per share (for all classes of shares). Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $734,111 as a capital gain dividend with respect to the taxable year ended October 31, 2014, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 25.70% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 48.97%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. Global Sector Fund     39 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved asfollows: Votes for Votes against Abstentions Broker non-votes 298,562 1,757 7,093 54,047 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. 40     Global Sector Fund About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Global Sector Fund     41 Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 42     Global Sector Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Global Sector Fund     43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44     Global Sector Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Investment Sub-Advisor The Putnam Advisory Company, LLCOne Post Office SquareBoston, MA 02109 Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Auditor PricewaterhouseCoopers LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Global Sector Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2014	$14,186	$ — $5,593	$ — October 31, 2013	$14,016	$ — $5,537	$ — For the fiscal years ended October 31, 2014 and October 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $581,767 and $155,537 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
